ITEMID: 001-100133
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ACET v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens;Guido Raimondi;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Mr Murat Acet, is a Turkish national who was born in 1980 and lives in Ankara. He was represented before the Court by Ms S. Tutgun, a lawyer practising in Ankara. The Turkish Government (“the Government”) were represented by their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 21 October 2003 the applicant's wife, Ms B.D., instituted divorce proceedings before the Ankara Family Court on the grounds, inter alia, of domestic violence.
On 8 March 2005 following the decision of the Ankara Family Court to divorce the couple, fighting broke out between the two families in the corridor of the court house. In the course of the fight, Mr R.D., the father of Ms B.D., injured the applicant and a police officer, Mr O.C.U., with a knife. Other people were also injured during the incident, including Mr R.D., who sustained, inter alia, an oedema and a haematoma on his right eye, which rendered him unfit for work for five days.
The police intervened. Mr R.D. and a number of family members from both parties were arrested and taken into police custody where they gave statements about the incident.
On the same day the police found a bloody pocket knife on the premises. When the knife was passed through the metal detector at one of the doors of the court house, the police noticed that the sensors at this door did not give a detection signal. The knife was sent to a criminal laboratory for analysis.
On 24 March 2005 the experts' report on the knife was sent to the public prosecutor. In his cover letter, the police chief at the court house informed the prosecutor that the pocket knife in question did not fall within the category of forbidden knives within the meaning of section 4 of Law no. 6136.
On 2 May 2005, upon the request of the public prosecutor, a doctor at the Ankara Forensic Medical Institute examined the applicant's medical reports and noted that, in addition to some minor cuts, he had a suffered life-threatening injury and consequently had to have his spleen taken out. The doctor opined that this rendered him unfit for work for twenty-five days.
On 27 July 2005 the applicant lodged an official complaint of negligence with the Ankara public prosecutor against the police officers who had been on duty at the entrance of the court house. In his submission, he noted that he had sustained a life-threatening knife injury on 8 March 2005 and criticised the fact that a person had been able to enter the court house with a knife, despite security checks.
On the same day the applicant gave evidence to the public prosecutor in which he repeated his allegations.
Between 4 and 7 October 2005, five police officers who had been on duty at the entrance of the court house gave written statements to the police. In particular, they submitted that the metal detectors at the entrance were not always sensitive or that they occasionally failed to operate, but that in such cases the police chief informed the relevant authorities and the technical personnel made the necessary repairs.
On 10 October 2005 the prosecutor received information and documents, including statements, from the police chief at the court house.
On 11 October 2005 the prosecutor heard evidence from two of the police officers who had intervened in the fight between the parties. According to the police officer Mr A.Ş., they had been on duty outside the hearing room of the Fourth Division of the Family Court, where a tense hearing had been taking place. At the end of the hearing, they had accompanied the members of one of the parties outside. However, upon their return, they saw that a woman, whom they had just escorted outside, was swearing and that, despite their intervention, when the other party responded verbally, both parties started physically attacking each other. Mr A.Ş. further submitted that, after the events, they had found a bloody knife at the Tenth Division of the Family Court and that, when they had passed it through one of the entrance doors, the metal detector had not given a signal. The other police officer, Mr O.C.U., gave a similar testimony. Both officers said that they had not seen who had the knife or how the applicant had been injured.
On 12 October 2005 the Ankara public prosecutor decided that there was no need to prosecute the police officers who had been on duty at the entrance of the court house, on the ground that no fault could be attributed to them. In his decision, the prosecutor noted that it had been established that the knife used in the crime had not been detected by the metal detector and that, subsequent to the events, the police had requested that the machine's sensitivity be adjusted accordingly.
On 21 December 2005 the applicant objected to the public prosecutor's decision.
On 20 March 2006 the Sincan Assize Court dismissed the applicant's objection. That decision was served on the applicant on 26 May 2006.
Criminal proceedings were instigated against Mr R.D., inter alia, for causing physical injury under Article 456 of the Criminal Code.
On 13 December 2005 the Ankara Assize Court convicted Mr R.D. as charged and he was sentenced to prison. That decision was quashed by the Court of Cassation on 27 September 2006.
On 7 February 2007 the Ankara Assize Court convicted Mr R.D. as charged. He was sentenced to five years' imprisonment in respect of his act against the applicant, and two months and twenty-eight days' imprisonment in respect of his act against the police officer, Mr O.C.U. After having examined the evidence in the case file, including witness testimonies, the court established the facts as follows: both parties had displayed quarrelsome behaviour at past hearings so, at the end of the hearing, the applicant and his family had been taken out of the hearing room first so as to avoid any incident. However, it appeared that they had failed to leave the court house and, as a result, when the other party had been let out of the hearing room 15 to 20 minutes later, both parties had started swearing and fighting with each other. In the course of the incident, the applicant had punched his ex-father-in-law and the latter, in response, had injured him with a knife. The case is still pending before the Court of Cassation.
According to an internal police memo dated 18 May 2009, the applicant had never applied to the police on the ground that his life had been under threat or requested any protection prior to the incident.
On 20 May 2009 the police chief at the court house submitted information to the Altındağ Security Directorate, in response to the applicant's allegations before the Court, as regards the security measures at the court house. According to this information, there is 24-hour police protection in the area outside the court house, 30,000 to 40,000 people enter the court house daily and all of these people pass through metal detectors, before undergoing a body search, while their bags and other belongings are passed through an X-ray machine. Police officers are stationed outside each chamber and, if requested, additional measures are taken. The police chief also stated that it was possible for the metal detector not to detect the pocket knife in question if it was closed and wrapped in a material that was not sensitive to metal. He further submitted that the knife at issue had been passed through a metal detector and that the latter had not given any signal.
